
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.62



AMENDMENT 2002-1
TO THE EARLE M. JORGENSEN COMPANY
EMPLOYEE CAPITAL ACCUMULATION PLAN


        The Earle M. Jorgensen Employee Capital Accumulation Plan as amended and
restated as of April 1, 2000 is hereby amended as follows:

        1.    Effective April 1, 2002 (except as otherwise provided), the
following Appendix B is added to read as follows:

"APPENDIX B
GOOD FAITH EGTRRA COMPLIANCE

B.1.  Adoption and Effective Date of Appendix B.

This Appendix B is adopted to reflect certain provisions of the Economic Growth
and Tax Relief Reconciliation Act of 2001 ("EGTRRA"). This Appendix B is
intended as good faith compliance with the requirements of EGTRRA and is to be
construed in accordance with EGTRRA and guidance issued thereunder. Except as
otherwise provided, this Appendix B shall be effective as of the first day of
the first Plan Year beginning after December 31, 2001. This Appendix B shall
supersede the provisions of the Plan and Appendix A to the extent those
provisions are inconsistent with the provisions of this Appendix B.

B.2.  Increase in Compensation Limit.

The annual compensation of each Participant taken into account in determining
allocations for any Plan Year beginning after December 31, 2001 shall not exceed
$200,000, as adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. Annual compensation means compensation during
the Plan Year or such other consecutive 12-month period over which compensation
is otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

B.3.  Increase in Limitations on Contributions.

This Section B.3 shall be effective for limitation years beginning after
December 31, 2001. The Annual Additions that may be contributed or allocated to
a Participant's Accounts under the Plan for any limitation year shall not exceed
the lesser of:

(a)$40,000, as adjusted for increases in the cost-of-living under Section 415(d)
of the Code, or

(b)100 percent of the Participant's compensation, within the meaning of
Section 415(c)(3) of the Code, for the limitation year. The compensation limit
referred to in this paragraph (b) shall not apply to any contribution for
medical benefits after separation from service (within the meaning of
Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise treated as
an Annual Addition.

B.4.  Compensation Deferrals Contribution Limitation.

No Participant shall be permitted to have Compensation Deferrals made under this
Plan, or any other qualified plan maintained by the Company during any taxable
year, in excess of the dollar limitation contained in Section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under
Section B.5 of this Appendix B and Section 414(v) of the Code, if applicable.

--------------------------------------------------------------------------------

Subject to the limitations of this Section B.4 and Section 3.1 of the Plan (to
the extent not inconsistent with this Section B.4), each Participant may elect
Compensation Deferrals in the manner prescribed by the Committee of up to 50% of
the Participant's Compensation.

B.5.  Catch-Up Contributions.

All Employees who are eligible to make Compensation Deferrals under this Plan
and who have attained age 50 before the close of the Plan Year shall be eligible
to make catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code. Such catch-up contributions shall
not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Sections 402(g) and 415 of the Code.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

Catch-up contributions shall apply to contributions after March 31, 2002.

B.6.    Rollovers From Other Plans.

The Plan shall accept direct rollovers and participant rollover contributions
(excluding after-tax employee contributions in both cases) of an eligible
rollover distribution made after March 31, 2002 from a qualified plan described
in Section 401(a) or 403(a) of the Code, an annuity contract described in
Section 403(b) of the Code and an eligible plan under Section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state. The Plan
shall not accept a participant rollover contribution of the portion of a
distribution from an individual retirement account or annuity described in
Section 408(a) or 408(b) of the Code that is eligible to be rolled over and
would otherwise be includible in gross income.

B.7.  Modification of Definition of Eligible Retirement Plan.

(a)This Section B.7 shall apply to distributions made after March 31, 2002.

(b)For purposes of the direct rollover provisions in the Plan, an eligible
retirement plan shall also mean an annuity contract described in Section 403(b)
of the Code and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in
Section 414(p) of the Code.

(c)For purposes of the direct rollover provisions in the Plan, any amount that
is distributed on account of hardship shall not be an eligible rollover
distribution and the distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement plan.

(d)For purposes of the direct rollover provisions in the Plan, a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in Section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in
Section 401(a) or 403(a) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

--------------------------------------------------------------------------------



B.8.  Suspension Period Following Hardship Distribution.

A Participant who receives a distribution of Compensation Deferrals after
March 31, 2002 on account of hardship shall be prohibited from making
Compensation Deferrals and other employee contributions under this and all other
plans of the Company for 6 months after receipt of the distribution. A
Participant who receives a distribution of Compensation Deferrals in calendar
year 2001 on account of hardship shall be prohibited from making Compensation
Deferrals and other employee contributions under this and all other plans of the
Company for the period specified in Section 6.4(e) of the Plan.

B.9.  Repeal Of Multiple Use Test.

The multiple use test described in Treasury Regulation Section 1.401(m)-2 shall
not apply for Plan Years beginning after December 31, 2001.

B.10.  Modification Of Top-Heavy Rules

(a)Effective Date. This section shall apply for purposes of determining whether
the Plan is a top-heavy plan under Section 416(g) of the Code for Plan Years
beginning after December 31, 2001, and whether the Plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years.

(b)Determination of Top-Heavy Status. (i)Key Employee. Key employee means any
employee or former employee (including any deceased employee) who at any time
during the Plan Year that includes the determination date was an officer of the
employer having annual compensation greater than $130,000 (as adjusted under
Section 416(i)(1) of the Code for plan years beginning after December 31, 2002),
a 5-percent owner of the employer, or a 1-percent owner of the employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a key employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

(ii)Determination of Present Values and Amounts. This subsection shall apply for
purposes of determining the present values of accrued benefits and the amounts
of account balances of Employees as of the determination date.

(I)Distributions During Year Ending on the Determination Date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting "5-year period"
for "1-year period."

(II)Employees not Performing Services During Year Ending on the Determination
Date. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.



(c)Minimum Benefits. (i)Matching Contributions. Employer matching contributions
shall be taken into account for purposes of satisfying the minimum contribution
requirements of Section 416(c)(2) of the Code and the Plan. The preceding
sentence shall apply with respect to matching

--------------------------------------------------------------------------------

contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Section 401(m) of
the Code.

(ii)Contributions Under Other Plans. The Plan may provide that the minimum
benefit requirement shall be met in another plan (including another plan that
consists solely of a cash or deferred arrangement which meets the requirements
of Section 401(k)(12) of the Code and matching contributions with respect to
which the requirements of Section 401(m)(11) of the Code are met).



(d)Modification Of Top-Heavy Rules. The top-heavy requirements of Section 416 of
the Code shall not apply in any year beginning after December 31, 2001, in which
the Plan consists solely of a cash or deferred arrangement which meets the
requirements of Section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of Section 401(m)(11) of the Code are met."

2.Effective April 1, 2003, the following Appendix C is added to read as follows:

"APPENDIX C

MINIMUM DISTRIBUTION REQUIREMENTS

C.1.  Adoption and Effective Date of Appendix C.

This Appendix C is adopted to reflect the final Treasury Regulations promulgated
under Section 401(a)(9) of the Code. Except as otherwise provided, this
Appendix C shall apply for purposes of determining required minimum
distributions for calendar years beginning with the 2003 calendar year. This
Appendix C shall supersede the provisions of the Plan and Appendix A to the
extent those provisions are inconsistent with the provisions of this Appendix C.

All distributions required under this Appendix C will be determined and made in
accordance with the Treasury Regulations promulgated under Section 401(a)(9) of
the Code. Notwithstanding the other provisions of this Appendix C, distributions
may be made under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act ("TEFRA") and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA.

C.2.  Time and Manner of Distribution.

(a)Required Beginning Date. The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's Required Beginning Date.

(b)Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

(i)If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

(ii)If the Participant's surviving spouse is not the Participant's sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(iii)If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.

--------------------------------------------------------------------------------

(iv)If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section C.2(b), other than
Section C.2(b)(i), will apply as if the surviving spouse were the Participant.

For purposes of this Section C.2(b) and Section C.4, unless
Section C.2(b)(iv) applies, distributions are considered to begin on the
Participant's Required Beginning Date. If Section C.2(b)(iv) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section C.2(b)(i). If distributions under an
annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant's Required Beginning Date (or to the
Participant's surviving spouse before the date distributions are required to
begin to the surviving spouse under Section C.2(b)(i)), the date distributions
are considered to begin is the date distributions actually commence.

(c)Forms of Distribution. Unless the Participant's interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Sections C.3 and C.4 of this
Appendix C. If the Participant's interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury Regulations.

C.3.  Required Minimum Distributions During Participant's Lifetime.

(a)Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant's lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(i)the quotient obtained by dividing the Participant's Account Balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant's age
as of the Participant's birthday in the Distribution Calendar Year; or

(ii)if the Participant's sole Designated Beneficiary for the Distribution
Calendar Year is the Participant's spouse, the quotient obtained by dividing the
Participant's Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the Distribution Calendar Year.



(b)Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death. Required minimum distributions will be determined under
this Section C.3 beginning with the first Distribution Calendar Year and up to
and including the Distribution Calendar Year that includes the Participant's
date of death.

(c)Election to Allow Participants or Beneficiaries to Elect 5-Year Rule.
Participants or Beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in Sections C.2(b) and C.4(b) of this
Appendix C applies to distributions after the death of a Participant who has a
Designated Beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section C.2(b) of this Appendix C, or by September 30 of the
calendar year which contains the fifth anniversary of the Participant's (or, if
applicable, surviving spouse's) death. If neither the Participant nor
Beneficiary makes an election under this Section C.2(d), distributions will be
made in accordance with Sections C.2(b) and C.4(b) of this Appendix C.

--------------------------------------------------------------------------------

C.4.  Required Minimum Distributions After Participant's Death.

(a)Death On or After Date Distributions Begin. (i)Participant Survived by
Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is a Designated Beneficiary, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the longer of the remaining Life Expectancy of the
Participant or the remaining Life Expectancy of the Participant's Designated
Beneficiary, determined as follows:

(I)The Participant's remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(II)If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant's death
using the surviving spouse's age as of the spouse's birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse's death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.

(III)If the Participant's surviving spouse is not the Participant's sole
Designated Beneficiary, the Designated Beneficiary's remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.



(ii)No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the Participant's remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.



(b)Death Before Date Distributions Begin. (i)Participant Survived by Designated
Beneficiary. Except as provided in Section C.4(c) of this Appendix C, if the
Participant dies before the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant's death is the quotient obtained
by dividing the Participant's Account Balance by the remaining Life Expectancy
of the Participant's Designated Beneficiary, determined as provided in
Section C.4(a).

(ii)No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

(iii)Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section C.2(b)(i), this Section C.4(b) will
apply as if the surviving spouse were the Participant.



(c)Election to Allow Designated Beneficiary Receiving Distributions Under 5-Year
Rule to Elect Life Expectancy Distributions. A Designated Beneficiary who is
receiving payments under the

--------------------------------------------------------------------------------

5-year rule may make a new election to receive payments under the life
expectancy rule until December 31, 2003, provided that all amounts that would
have been required to be distributed under the life expectancy rule for all
Distribution Calendar Years before 2004 are distributed by the earlier of
December 31, 2003 or the end of the 5-year period.

C.5.  Definitions.

(a)Designated Beneficiary. The individual who is designated as the Beneficiary
consistent with the terms of the Plan and is the Designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
Regulations.

(b)Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant's death, the
first Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant's Required Beginning Date. For
distributions beginning after the Participant's death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section C.2(b). The required minimum distribution for the Participant's
first Distribution Calendar Year will be made on or before the Participant's
Required Beginning Date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant's Required Beginning Date
occurs, will be made on or before December 31 of that Distribution Calendar
Year.

(c)Life Expectancy. Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)-9 of the Treasury Regulations.

(d)Participant's Account Balance. The account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.

(e)Required Beginning Date. The April 1 of the calendar year following the later
of either the calendar year in which the Employee attains age 701/2 or the
calendar year in which the Employee retires, except as otherwise provided in
Section 401(a)(9)(c)(ii) of the Code."

        ***

        Executed this            day of                        , 2002.

    EARLE M. JORGENSEN COMPANY
 
 
By:
    

--------------------------------------------------------------------------------

Name:
Title      

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.62



AMENDMENT 2002-1 TO THE EARLE M. JORGENSEN COMPANY EMPLOYEE CAPITAL ACCUMULATION
PLAN
